DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          WILLIAM M. HOLT,
                              Appellant,

                                     v.

                      LAURA MCKECHNIE HOLT,
                             Appellee.

                               No. 4D19-2423

                          [September 24, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen Miller, Judge; L.T. Case No. 50-2016-DR-002556-
XXXX-NB.

   Jonathan Jonasz and Cristiana Esteves of The Law Office of Jonathan
Jonasz, Coral Gables, for appellant.

  Gary M. Murphree and Brandy Abreu of AM Law LLC, Miami, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.